Exhibit 10.3

 



EMPLOYMENT AND NON-COMPETE AGREEMENT

 

 

This Employment and Non-Compete Agreement (the “Agreement”) is made as of April
1, 2015, between WidePoint Corporation, a Delaware corporation (the “Company”);
and Jin Kang ("Employee"). The parties agree that the terms and provisions of
this Agreement are subject to and contingent upon the approval of the Board of
Directors of the Company. Subject to the foregoing, the Company and Employee
hereby agree as follows:

 

1. Employment. The Company agrees to employ Employee in the position of Chief
Operations Officer of the Company; and Employee accepts such employment by the
Company, all upon the terms and conditions set forth in this Agreement, for the
period beginning on the date of this Agreement and ending on December 31, 2016,
unless otherwise terminated by the Company or Employee as provided in paragraph
4 (the "Employment Period").

 

2. Compensation and Benefits. In consideration for the valuable services to be
rendered by Employee and for Employee's agreement not to compete against the
Company as described in paragraph 5, the Company hereby agrees that commencing
as of April 6, 2015 and continuing during the Employment Period the Company will
pay Employee a gross Base Salary (the “Base Salary”) of $265,000 per annum.
Employee also shall be entitled to (1) reimbursement for actual business
expenses which have been pre-approved in writing by the Company; (2) comparable
combined paid vacation/sick leave and medical and other benefits consistent with
those received by other similarly situated employees of the Company; and (3)
bonus compensation in amounts as determined in the reasonable discretion of the
Compensation Committee and the Board of Directors of the Company. Employee shall
also be eligible to receive incentive-based stock awards and/or common stock
options from the Company as determined in the reasonable discretion of the
Compensation Committee of the Board of Directors of the Company. Employee shall
be covered by the directors and officers liability insurance coverage of the
Company so long as Employee maintains a position with the Company as either an
officer or director of the Company as further defined under the Company’s
Directors and Officers Insurance Plan.

 

3. Services. During the Employment Period, Employee agrees to devote Employee's
best efforts and substantially all of Employee's business time and attention to
the business affairs of the Company. During the Employment Period, Employee
agrees to render additional functional services as the Company may from time to
time direct. During the Employment Period, Employee agrees that Employee will
not, except with the prior written consent of the Company, with such consent not
to be unreasonably withheld, become engaged in or render services for any
business other than the business of the Company.

 

4. Termination. In addition to the provisions of paragraph 1, the Employment
Period also may be terminated as follows: (a) by Employee's death or permanent
disability which renders the Employee unable to perform Employee's duties
hereunder (as determined by the Company in its good faith judgment), (b) by
Employee's resignation upon prior written notice to the Company of one hundred
eighty (180) days, (c) by the Company for Cause, or (d) by the Company without
Cause upon prior written notice to Employee of one hundred eighty (180) days.
For purpose of this paragraph 4, "Cause" shall mean (i) the repeated failure or
refusal of Employee to follow the lawful directives of the Company, or its
designee (except due to sickness, injury or disabilities), after prior notice to
Employee and a reasonable opportunity to cure by Employee of up to thirty (30)
days, (ii) gross inattention to duty or any other willful, reckless or grossly
negligent act (or omission to act) by Employee, which, in the good faith
judgment of the Company, materially injures the Company, including the repeated
failure to follow the policies and procedures of the Company, after prior
written notice to Employee and a reasonable opportunity to cure by Employee of
up to thirty (30) days, (iii) a material breach of this Agreement by Employee,
after prior written notice to Employee and a reasonable opportunity to cure by
Employee of up to thirty (30) days, (iv) the commission by Employee of a felony
or other crime involving moral turpitude or the commission by Employee of an act
of financial dishonesty against the Company, or (v) a proper business purpose of
the Company, which shall be limited to the elimination of the position filled by
Employee as a result of a material decrease in revenues and/or profits of the
Company, but with other cost cutting measures and the termination of other
employees being first considered and instituted as determined in the sole
judgment of the Company prior to the termination of Employee; provided, however,
that in the event the Company terminates Employee under this subparagraph (v),
then (I) the scope of the non-compete under Paragraph 5 shall be limited to the
products and services offered by the Company as of the termination of Employee
under subparagraph (v) and (II) the Company shall pay to Employee a continuation
of Base Salary and benefits each month for the six (6) month period immediately
following such termination under subparagraph (v). In the event the Company
terminates Employee without Cause under paragraph 4(d) of this Agreement, the
Company shall pay to Employee a continuation of Base Salary and benefits each
month for the six (6) month period immediately following such termination.

 

 

 



5. Non-Compete.

 

(a) In the event the Employment Period is terminated under paragraphs 4(b) or
4(c) above, then the non-compete provisions of this paragraph 5 will apply to
Employee. In the event the Employment Period is otherwise terminated, such as
without Cause, then no part of this paragraph 5 will apply to Employee.

 

(b) Employee recognizes and acknowledges that by virtue of accepting employment
hereunder, Employee will acquire valuable training and knowledge, enhance
Employee's professional skills and experience, and learn proprietary trade
secrets and Confidential Information of the Company. In consideration of the
foregoing and the benefits conferred to Employee under this employment contract,
Employee agrees that during the Employment Period and for one (1) year
thereafter (the "Non-Compete Period"), Employee will not directly or indirectly
(whether as employee, director, owner, stockholder, consultant, partner (limited
or general) or otherwise) own, manage, control, participate in, consult with,
advertise on behalf of, render services for or in any manner engage in any
competitive business of soliciting or providing any computer, technology, IT,
cybersecurity, telecommunications expense management, telecommunications
lifecycle management or mobile device management services (including consulting
services) or products of any type whatsoever to any federal, state and/or local
governments and/or to any existing or targeted customers or clients of the
Company, with the term “targeted” meaning customers or clients that the Company
has contacted within the last 12 months or included in a sales or strategic plan
of the Company prior to the date of termination of the Employment Period; nor
shall Employee solicit any other Person to engage in any of the foregoing
activities or knowingly request, induce or attempt to influence any then
existing or targeted customers, clients or suppliers of the Company to curtail
any business they are currently, or in the last 24 months have been, transacting
with the Company (the "Non-Compete”). Nothing herein will prevent Employee from
being a passive owner of not more than 1% of the outstanding stock of any class
of a corporation which is engaged in a competitive business of the Company and
which is publicly traded, so long as Employee has no participation in the
business of such corporation. Furthermore, during the Non-Compete Period,
Employee shall not, without the Company's prior written consent, directly or
indirectly, knowingly solicit or encourage or attempt to influence any existing
employee or recruit to leave or discourage their employment with the Company.
Employee agrees that the restraint imposed under this paragraph 5 is reasonable
and not unduly harsh or oppressive.

 

(c) If, at the time of enforcement of any provision of paragraph 5(b) above, a
court or arbitrator holds that the restrictions stated therein are unreasonable
or unenforceable under circumstances then existing, the Company and Employee
agree that the maximum period, scope, or geographical area reasonable or
permissible under such circumstances will be substituted for the stated period,
scope or area.

 

 

 



(d) Since a material purpose of this Agreement is to protect the Company's
investment in the Employee and to secure the benefits of Employee's background
and general experience in the industry, the parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this paragraph 5 or paragraph 6. Therefore, in the event of a
breach by Employee of any of the provisions of this paragraph 5 or paragraph 6,
the Company, or its successors or assigns may, in addition to other rights and
remedies existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of such provisions of this Agreement.

 

6. Confidential Information. Employee acknowledges that the information, data
and trade secrets (collectively, "Confidential Information") obtained by
Employee during the course of Employee's performance under this Agreement, and
previously if Employee has already been an employee of the Company, concerning
the business or affairs of the Company are the property of the Company. For
purposes of this Agreement, "trade secret" means any method, program or
compilation of information which is used in the Company's business, including
but not limited to: (a) techniques, plans and materials used by the Company, (b)
marketing methods and strategies employed by the Company, and (c) all lists of
past, present or targeted customers, clients or suppliers of the Company.
Employee agrees that Employee will not disclose to any unauthorized Person or
use for Employee's own account any of such Confidential Information without the
written consent of the Company, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Employee's acts or omissions to act or become known to Employee
lawfully outside the scope of Employee's employment under this Agreement.
Employee agrees to deliver to the Company at the termination of Employee's
employment, or at any other time the Company may request, all memoranda, notes,
plans, records, reports and other documents (and copies thereof) relating to the
business of the Company which Employee may then possess or have under Employee's
control.

 

 

 



7. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by overnight courier (e.g., Federal
Express) or mailed by first class certified mail, return receipt requested, to
the recipient at the address below indicated:





 

  To the Company: Mr. James T. McCubbin     WidePoint Corporation     7926 Jones
Branch Drive Suite 520     McLean, Virginia 22102         To Employee: Jin Kang
    4201 N. Ocean Blvd. #C301     Boca Raton, FL 33431



 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

8. Miscellaneous. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
The parties agree that (i) the provisions of this Agreement shall be severable
in the event that any of the provisions hereof are for any reason whatsoever
invalid, void or otherwise unenforceable, (ii) such invalid, void or otherwise
unenforceable provisions shall be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable and (iii) the remaining
provisions shall remain enforceable to the fullest extent permitted by law. This
Agreement embodies the complete agreement and understanding among the parties
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. This Agreement may be executed on
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Transmission of
facsimile copies of signed original signature pages of this Agreement shall have
the same effect as delivery of the signed originals. This Agreement is intended
to bind and inure to the benefit of and be enforceable by Employee and the
Company, and their respective successors and assigns. Employee may not assign
Employee's rights or delegate Employee's obligations hereunder without the prior
written consent of the Company. The Company may assign its respective rights and
delegate its duties hereunder without the consent of Employee to Permitted
Transferees. All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the Commonwealth of Virginia. All parties hereby
consent to subject matter jurisdiction, personal jurisdiction and venue in the
appropriate state or federal courts located in Fairfax, Virginia for disputes
under this Agreement. The parties hereby waive any and all objections to
personal jurisdiction and venue solely as they relate to the enforcement of the
terms of this Agreement in the state and federal courts located in Fairfax,
Virginia. Any provision of this Agreement may be amended or waived only with the
prior written consent of the Company and Employee. If either party breaches this
Agreement, the prevailing party shall be entitled to recover costs, including
reasonable attorney’s fees, from the non-prevailing party.

 

 

 



9. Definitions. "Person" shall mean and include an individual, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
governmental entity or any department or agency thereof. "Permitted Transferee"
shall mean a subsidiary (direct or indirect), affiliate or successor of the
Company.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

  

 

WITNESS:

 

EMPLOYEE:

                /s/ Jin Kang    

Jin Kang

       



 

  



Attest (Seal):   WIDEPOINT CORPORATION                 /s/ James T. McCubbin  
By: /s/ Steve L. Komar James T. McCubbin     Steve L. Komar Secretary     
Chairman & Chief Executive Officer



 

 

DATED: April 9, 2015

 



 

 

